Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/29/2022.
Claims 1-25 are pending.


Response to Arguments
Applicant's arguments file on 08/29/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. 2014/0065948 A1) further in view of Lee et al. (Pub. No. 2017/0047764 A1).

Regarding claim 1, Huang discloses:
A wireless battery case for use with a mobile electronic device (see Fig. 1-4, see par [0008], relate to mobile device accessories that extend the functionality and/or capabilities of mobile device...., a protective case for the mobile device....), the wireless battery case comprising: 
a back wall configured to extend across at least a portion of a back of a mobile electronic device (see Fig. 1-4, contoured cavity 102, se par [0107]); 
a top wall configured to extend along at least a portion of a top of the mobile electronic device (see Fig. 1-4, top wall 314, see par [0109], top side 314 may be shaped to form a pocket or cavity 102....); 
a right side wall configured to extend along at least a portion of a right side of the mobile electronic device (see Fig. 1-4, right side wall 308, see par [0109]); 
a left side wall configured to extend along at least a portion of a left side of the mobile electronic device (see Fig. 1-4, right side wall 306, see par [0109]); 
a front opening configured such that a display of the mobile electronic device is visible through the front opening (see Fig. 1-4, device 202, see par [0108]); 
a battery housed within the back wall of the wireless battery case (see Fig. 1-4, see par [0109-0110], the battery pack 100 includes a back plane 304....); 
a wireless receiver coupled to the battery, the wireless receiver configured to receive wireless signals, wherein the battery is charged in response to the wireless signals (see Fig. 23a, external interface 2312, see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); 
a wireless transmitter coupled to the battery, the wireless transmitter configured to receive charging signals from the battery and to wirelessly provide wireless signals to the mobile electronic device in response to the charging signals from the battery (see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); and 
an external interface configured to receive a wired connection for charging the battery (see Fig. 6, par [0115], an external interface 602 (e.g., mini or micro USB connector) is shown. This external interface 602 may serve to recharge the internal power cell of the battery pack....); 
However, Huang fails to disclose:
wherein the case is configured to receive the mobile electronic device so that a mobile device interface of the mobile electronic device is exposed so that the mobile device interface is configured to receive a direct wired connection to an external device while the mobile electronic device is in the case.
Thus, Lee discloses:
wherein the case is configured to receive the mobile electronic device so that a mobile device interface of the mobile electronic device is exposed so that the mobile device interface is configured to receive a direct wired connection to an external device while the mobile electronic device is in the case (see Fig. 1A-1B, 3A and 6, see par [0050], According to one embodiment, an interface connector port 158 for accommodating an interface connector of an external device for wired charging or data transmission/reception (e.g., a wired charging or a PC), or an ear jack hole 160 for accommodating an ear jack plug may be arranged at one side of the microphone device 153......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protective case for a mobile device of Huang to include mobile device interface of the mobile electronic device is exposed so that the mobile device interface is configured to receive a direct wired connection to an external device while the mobile electronic device is in the case (see Lee par [0050]).







Regarding claim 2, Huang and Lee disclose:
a bottom wall configured to extend along at least a portion of a bottom end of the mobile electronic device, the bottom wall configured such that at least a portion of a bottom of the mobile electronic device is uncovered by the bottom wall so that the mobile device interface is exposed (see Huang Fig. 5-6, portions 108, 602, 104, 110...., see Lee Fig. 1A-1B, 3A, and 6 see par [0050]).


Regarding claim 3, Huang and Lee disclose:

wherein one or more of the back wall, the top wall, the right side wall, and the left side wall is flexible such that the mobile electronic device can pass through the front opening and be securely disposed within the wireless case (see Huang Fig. 1 and 2, wherein the mobile electronic device pass through the front opening and securely disposed within the wireless case], see Lee Fig. 1A-1B, 3A and 6).


Regarding claim 4, Huang discloses:
wherein the wireless receiver is coupled to the wireless transmitter, and wherein the wireless receiver provides charging signals directly -27-to the wireless transmitter without first storing the charging signals in the battery when operating in a bypass mode (see Fig. 53 and 55, see Par [0280-0285], there is a receive coil and a transmit coil for switch between a receiving mode and a transmitting mode).

Regarding claim 5, Huang discloses:
wherein the wireless case is configured to house a smartphone, and wherein the wireless case has an external shape that generally corresponds to an external shape of the smartphone (see Fig. 27A-27B, 28, and 29 external shape 2506).

Regarding claim 6, Huang discloses:
an upper case portion and a lower case portion, wherein the upper case portion is removable from the lower case portion to facilitate insertion of the mobile electronic device into the case and/or to facilitate removal of the mobile electronic device from the case (see Fig. 4 and 8, upper case portion and lower case portion).

Regarding claim 7, Huang discloses:
A wireless battery case for use with a mobile electronic device (see Fig. 1-4, see par [0008], relate to mobile device accessories that extend the functionality and/or capabilities of mobile device...., a protective case for the mobile device....), the wireless battery case comprising: 
a back wall configured to extend across at least a portion of a back of a mobile electronic device (see Fig. 1-4, contoured cavity 102, se par [0107]); 
a top wall configured to extend along at least a portion of a top of the mobile electronic device (see Fig. 1-4, top wall 314, see par [0109], top side 314 may be shaped to form a pocket or cavity 102....); 
a bottom wall configured to extend along at least a portion of a bottom end of the mobile electronic device (see Fig. 3, bottom wall 312, connector 106, see par [0111], The battery pack 100 may also include a connector or interface 106 within the cavity 102 (e.g., on the bottom side 312) through which power can be provided to the mobile device from the internal power cell of the battery pack 100. Additionally, the connector 106 may be coupled to an external interface to provide input and/or output signals to the mobile device...),
a right side wall configured to extend along at least a portion of a right side of the mobile electronic device (see Fig. 1-4, right side wall 308, see par [0109]); 
a left side wall configured to extend along at least a portion of a left side of the mobile electronic device (see Fig. 1-4, right side wall 306, see par [0109]); 
a front opening configured such that a display of the mobile electronic device is visible through the front opening (see Fig. 1-4, device 202, see par [0108]); 
a battery housed within the back wall of the wireless battery case (see Fig. 1-4, see par [0109-0110], the battery pack 100 includes a back plane 304....); 
a wireless receiver coupled to receive wireless charging signals (see Fig. 23a, external interface 2312, see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....);  
-28-a wireless transmitter configured to transmit wireless charging signals (see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); 
an external interface configured to receive a wired connection (see Fig. 6, par [0115], an external interface 602 (e.g., mini or micro USB connector) is shown. This external interface 602 may serve to recharge the internal power cell of the battery pack....); 
wherein a first charging mode receives wireless charging signals through the wireless receiver and sends corresponding wireless charging signals through the wireless transmitter to the mobile electronic device (see Fig. 23a, external interface 2312, see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); 
wherein a second charging mode receives wireless charging signals through the wireless receiver for charging the battery of the case (see Fig. 23a, external interface 2312, see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); 
wherein a third charging mode receives electrical power via a wired connection to the external interface, and wherein the electrical power is used to transmit wireless charging signals through the wireless transmitter to the mobile electronic device (see par [0028], the mobile device antenna can be configured to receive the output charging signal and to charge the mobile device battery via the electrical connection), ; and 
wherein a fourth charging mode receives electrical power via a wired connection to the external interface, and wherein the electrical power is used to charge the battery of the case (see Fig. 6, par [0115], an external interface 602 (e.g., mini or micro USB connector) is shown. This external interface 602 may serve to recharge the internal power cell of the battery pack....).
However, Huang fails to disclose:
the bottom wall comprising a recess configured to expose a mobile device interface of the mobile electronic device so that the mobile device interface is able to receive a direct wired connection to an external device while the mobile electronic device is in the case; 
Thus, Lee discloses:
the bottom wall comprising a recess configured to expose a mobile device interface of the mobile electronic device so that the mobile device interface is able to receive a wired connection to an external device while the mobile electronic device is in the case (see Fig. 1A-1B, 3A and 6, see par [0050], According to one embodiment, an interface connector port 158 for accommodating an interface connector of an external device for wired charging or data transmission/reception (e.g., a wired charging or a PC), or an ear jack hole 160 for accommodating an ear jack plug may be arranged at one side of the microphone device 153......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protective case for a mobile device of Huang to include mobile device interface of the mobile electronic device is exposed so that the mobile device interface is configured to receive a direct wired connection to an external device while the mobile electronic device is in the case (see Lee par [0050]).

Regarding claim 8, Huang discloses:

wherein one or more of the back wall, the top wall, the bottom wall, the right side wall, and the left side wall is flexible such that the mobile electronic device can pass through the front opening and be securely disposed within the wireless case (see Fig. 1 and 2, wherein the mobile electronic device pass through the front opening and securely disposed within the wireless case]).

Regarding claim 9, Huang discloses:
wherein the wireless case is configured to house a smartphone, and wherein the wireless case has an external shape that generally corresponds to an external shape of the smartphone (see Fig. 27A-27B, 28, and 29 external shape 2506).

   Regarding claim 10, Huang discloses:
an upper case portion and a lower case portion, wherein the upper case portion is removable from the lower case portion to facilitate insertion of the mobile electronic device into the case and/or to facilitate removal of the mobile electronic device from the case (see Fig. 4 and 8, upper case portion and lower case portion).

   Regarding claim 11, Huang discloses:
A wireless battery case for use with a mobile electronic device (see Fig. 1-4, see par [0008], relate to mobile device accessories that extend the functionality and/or capabilities of mobile device...., a protective case for the mobile device....), the wireless battery case comprising: 
a back wall configured to extend across at least a portion of a back of a mobile electronic device (see Fig. 1-4, contoured cavity 102, se par [0107]); 
a top wall configured to extend along at least a portion of a top of the mobile electronic device (see Fig. 1-4, top wall 314, see par [0109], top side 314 may be shaped to form a pocket or cavity 102....);  
-29-a bottom wall configured to extend along at least a portion of a bottom end of the mobile electronic device, (see Fig. 3, bottom wall 312, connector 106, see par [0111], The battery pack 100 may also include a connector or interface 106 within the cavity 102 (e.g., on the bottom side 312) through which power can be provided to the mobile device from the internal power cell of the battery pack 100. Additionally, the connector 106 may be coupled to an external interface to provide input and/or output signals to the mobile device, see Fig. 6, external interface 602, see par [0115]); 
a right side wall configured to extend along at least a portion of a right side of the mobile electronic device (see Fig. 1-4, right side wall 308, see par [0109]); 
a left side wall configured to extend along at least a portion of a left side of the mobile electronic device (see Fig. 1-4, right side wall 306, see par [0109]); 
a front opening configured such that a display of the mobile electronic device is visible through the front opening (see Fig. 1-4, device 202, see par [0108]); 
a battery housed within the back wall of the wireless battery case (see Fig. 1-4, see par [0109-0110], the battery pack 100 includes a back plane 304....); 
a wireless receiver coupled to the battery, the wireless receiver configured to receive wireless signals, wherein the battery is charged in response to the wireless signals (see Fig. 23a, external interface 2312, see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....); and 
a wireless transmitter coupled to the battery, the wireless transmitter configured to receive charging signals from the battery and to wirelessly provide wireless signals to the mobile electronic device in response to the charging signals from the battery (see par [0149], the external interface 2312 may transmit and receive data to the application specific accessory 2380 wirelessly...., see par [0302-0304], a protective case can include a repeater antenna to relay a signal for charging the mobile device, and in some cases a single repeater antenna can be used to both extend short-range communications from a mobile device and to wirelessly charge either the battery in the mobile device or an external battery incorporated in the protective case.....).
However, Huang fails to disclose:
the bottom wall configured such that at least a portion of a bottom of the mobile electronic device is uncovered by the bottom wall to expose a mobile device interface of the mobile electronic device so that the mobile device interface is able to receive a direct wired connection to an external device while the mobile electronic device is in the case;
Thus, Lee discloses:
the bottom wall configured such that at least a portion of a bottom of the mobile electronic device is uncovered by the bottom wall to expose a mobile device interface of the mobile electronic device so that the mobile device interface is able to receive a direct wired connection to an external device while the mobile electronic device is in the case; (see Fig. 1A-1B, 3A and 6, see par [0050], According to one embodiment, an interface connector port 158 for accommodating an interface connector of an external device for wired charging or data transmission/reception (e.g., a wired charging or a PC), or an ear jack hole 160 for accommodating an ear jack plug may be arranged at one side of the microphone device 153......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protective case for a mobile device of Huang to include mobile device interface of the mobile electronic device is exposed so that the mobile device interface is configured to receive a direct wired connection to an external device while the mobile electronic device is in the case (see Lee par [0050]).


   Regarding claim 12, Huang discloses:
an external interface configured to receive a wired connection for charging the battery (see Fig. 6, par [0115], an external interface 602 (e.g., mini or micro USB connector) is shown. This external interface 602 may serve to recharge the internal power cell of the battery pack....).

   Regarding claim 13, Huang discloses:
wherein the external interface is further configured to provide electrical power to the wireless transmitter (see par [0028], the mobile device antenna can be configured to receive the output charging signal and to charge the mobile device battery via the electrical connection).

   Regarding claim 14, Huang discloses

wherein the external interface comprises a USB port (see Fig. 6, par [0115], an external interface 602 (e.g., mini or micro USB connector) is shown. This external interface 602 may serve to recharge the internal power cell of the battery pack....).

   Regarding claim 15, Huang discloses:
wherein the wireless receiver is configured to provide electrical power to another mobile electronic device (see Fig. 1-4, see par [0021-0022], the protective case to charge the mobile electronic device. The mobile electronic device can be mobile phone or a tablet computer...).

   Regarding claim 16, Huang discloses:
wherein the wireless receiver is configured to switch between a receiving mode and a transmitting mode (see Fig. 53 and 55, see Par [0280-0285], there is a receive coil and a transmit coil for switch between a receiving mode and a transmitting mode).

   Regarding claim 17, Huang discloses:

wherein the wireless receiver is coupled to the wireless transmitter, and wherein the wireless receiver provides charging signals directly -27-to the wireless transmitter without first storing the charging signals in the battery when operating in a bypass mode (see Fig. 53 and 55, see Par [0280-0285], there is a receive coil and a transmit coil for switch between a receiving mode and a transmitting mode).


   Regarding claim 18, Huang discloses:
wherein the charging signals comprise electrical power (see par [0028], the signal for charging the mobile electronic device...).

   Regarding claim 19, Huang discloses:
wherein the wireless receiver comprises a wireless charging receiver coil (see Fig. 53 and 55, see Par [0280-0285]).

   Regarding claim 20, Huang and Lee disclose:
wherein the bottom wall provides access for a wired connector of an external device to engage a corresponding interface of the mobile electronic device while the mobile electronic device is in the battery case (see Huang Fig. 3 and 7-8 see par [0111], connector 106 may be coupled to an external interface to provide input and/or output signals to the mobile device , see par [0115], the external interface 602 may also provide a pass through signaling interface for the internal connector or interface 106, thereby allowing the mobile  device to communicate via the external interface 602....., see Lee Fig. 1A-1B, 3A, 6 and par [0050]).

   Regarding claim 21, Huang discloses:
wherein one or more of the back wall, the top wall, the bottom wall, the right side wall, and the left side wall is flexible such that the mobile electronic device can pass through the front opening and be securely disposed within the wireless case (see Fig. 1 and 2, wherein the mobile electronic device pass through the front opening and securely disposed within the wireless case]).

   Regarding claim 22, Huang discloses:
wherein the wireless case is configured to house a smartphone, and wherein the wireless case has an external shape that generally corresponds to an external shape of the smartphone (see Fig. 27A-27B, 28, and 29 external shape 2506).

   Regarding claim 23, Huang discloses:
a charge indicator configured to indicate the charge status of the battery, wherein the charge indicator comprises a plurality of light emitting diodes (LEDs) (see Fig. 42, plurality LED 4204, see par [0237]).

   Regarding claim 24, Huang discloses:
an upper case portion and a lower case portion, wherein the upper case portion is removable from the lower case portion to facilitate insertion of the mobile electronic device into the case and/or to facilitate removal of the mobile electronic device from the case (see Fig. 4 and 8, upper case portion and lower case portion).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. 2014/0065948 A1) and Lee et al. (Pub. No. 2017/0047764 A1) in view of Penfold (Patent. No. 10,015,295 B1).

   Regarding claim 25, Huang fails to disclose:



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. 2014/0065948 A1) further in view of Penfold (US Patent No. 10,015,295 B1).

   Regarding claim 25, Huang fails to disclose:
vents for cooling an interior of the case.
Thus, Penfold discloses:
vents for cooling an interior of the case (see col. 9, lines 35-42, preventing the phone from heating excessively while in the skin and Cap Pro case is of importance, and vent holes are one step towards addressing said issue...).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a protective case for a mobile device of Huang to include vents in order to preventing the phone from heating (see Penfold col. 9, lines 35-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851